FILE COPY

                                  CORRECTED BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-15-00329-CV

                                            Michael E. Geiger

                                                    v.

                                             Paul A. Hampel

        (NO. 2013-CI-13615 IN 407TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES         PAID          BY
CLERK'S RECORD                    $152.00    UNKNOWN       N/A COST BILL
FILING                            $195.00    INDIGENT      AFFIDAVIT OF INDIGENCE


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this October 13, 2015.

                                                         KEITH E. HOTTLE, CLERK



                                                         _____________________________
                                                         Luz Estrada
                                                         Deputy Clerk, Ext. 53219